DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claims 1 and 17, the term "slightly" (claim 1, line 8; claim 17, line 7) is a relative term which renders the claims indefinite.  The scope of the term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the position of the internal shelf is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Salisian (US Patent No. 5,536,017, hereinafter Salisian) in view of Buselli (US Patent No. 4,919,436, hereinafter Buselli) and Riniti (US Patent Pub. 2016/0256758, hereinafter Riniti).
Regarding claim 1, Salisian discloses a game (Fig. 1; col. 3, lines 40-45) comprising a plurality of bags (soft projectiles 40, Fig. 2; col. 5, lines 5-10, composed of pellets surrounded by a flexible outer covering) and a substantially vertically mounted game board (target board 15), the game board (15) including a plurality of apertures (col. 3, lines 55-57, openings in target surface 20) defined by a front panel (target surface 20) of the game board (15), a back panel (back wall 22, col. 3, lines 60-61), and sides (including internal sides of each target pocket of board 15), the game board (15) comprising a plurality of internal shelves (upfacing surfaces 24 within the interior of each target pocket, col. 3, lines 60-62) between the front panel (20), the sides, and back panel (22) to provide different compartments (col. 3, lines 56-64, “pockets 25 to retain at least one of the projectiles 40”; although reference character ‘25’ is omitted from Fig. 1 of Salisian, it is readily apparent that the term “pocket” refers to each of the target pockets configured to receive the bags 40, as clearly illustrated in Fig. 1 which shows bag 40 resting on upfacing surface 24 of a target pocket, col. 3, lines 60-64), wherein the game board (15) is 
Salisian does not teach a bottom shelf of the game board to catch bags that fail to enter the apertures, and Salisian does not teach that the internal shelf is positioned slightly lower than the aperture. 
However, with respect to the bottom shelf, in the art of toss game targets, Buselli teaches (Fig. 1) a bottom shelf (catch member 38; col. 3, lines 48-51) to catch bags (32) that fail to be captured by the target (col. 3, lines 48-51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Salisian by mounting a bottom shelf as taught by Buselli to the game board, in order to catch bags that miss the targets (Buselli, col. 3, lines 48-51).
With respect to the position of the internal shelf, also in the art of toss game targets, Riniti teaches a game board (Figs. 1-3; para. 0057) with a plurality of apertures (26) defined by a front panel (slat 14) of the game board and a plurality of internal shelves (internal walls shown in Figs. 1-3) to provide different compartments (bins 16), in which the compartments (16) formed by the internal shelves/walls are slightly smaller than the corresponding apertures (26, Fig. 1; para. 0021). Riniti teaches that this arrangement is advantageous because it permits the 
Regarding claim 3, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claim 1. Salisian further teaches (Fig. 1) the game board (15) includes lighting (light means 29; col. 4, lines 19-23) for illumination.
Regarding claim 17, Salisian discloses (Fig. 1) a substantially vertically mounted game board (target board 15) with a plurality of apertures (col. 3, lines 55-57, openings forming recessed pockets) defined by a front panel (target surface 20) of the game board (15), a back panel (back wall 22, col. 3, lines 60-61), side panels (side walls, shown in Fig. 1) attached to the front panel (20) and the back panel (22), and a plurality of internal shelves (upfacing surfaces 24 
Salisian does not teach that a plurality of the apertures are circular or round, with the internal shelf positioned slightly lower than the aperture; and Salisian does not teach a base extending forward of a plane of the front panel to catch bags that fail to enter the apertures. 
However, with respect to the shape of the apertures, Riniti teaches (Figs. 6, 11, and 12; para. 057; para. 0063) that a plurality of circular/round apertures (26 on front panel/slat 14c) are known to be suitable for a toss game target. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Salisian by changing the shape of the plurality of apertures to be circular or round, as taught by Riniti, since Riniti teaches that any arrangement of geometrically or organically shaped apertures, including a plurality of round or circular apertures, would be equally suitable for performing the function of receiving tossed projectiles in a toss game target (Riniti, para. 0063). 

With respect to the forwardly extending base, in the art of toss game targets, to solve the problem of catching tossed bags that miss the target, Buselli teaches (Fig. 1) a base (catch member 38; col. 3, lines 48-51) extending forward of a plane of a front target panel (14) to catch bags (32) that fail to be captured by the target (col. 3, lines 48-51). Therefore, it would .
Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Salisian in view of Buselli and Riniti, in further view of Taylor (US Patent No. 6,554,724, hereinafter Taylor).
Regarding claim 2, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claim 1. Salisian does not teach the front panel of the game board is clear. However, in the game art, Taylor teaches (Fig. 1) a clear material (col. 3, lines 30-34, transparent plastic material) is advantageous for permitting visibility of lights within a game board (12; col. 5, lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Salisian by selecting a clear material as taught by Taylor for the front panel (front surface 20 of Salisian), for visibility of lights within the game board (see Salisian, Fig. 1, col. 4, lines 19-25; and Taylor, col. 5, lines 1-7).
Regarding claim 4, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claim 2. Salisian further teaches (Fig. 1) the game board (15) includes lighting (29) for illumination (col. 4, lines 19-25).
Regarding claims 5 and 6, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claims 2 and 4, respectively. Salisian further 
Claims 7, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salisian in view of Buselli and Riniti, in further view of Christianson (US Patent No. 6,866,268, hereinafter Christianson).
Regarding claims 7, 11, and 18, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claims 1, 3, and 17, respectively. The modified Salisian does not teach peg holes to receive scoring pegs. However, in the art of toss game targets, Christianson teaches (Fig. 1) peg holes (scoring receptacles 26; col. 2, line 65-col. 3, line 4) along the sides (28) of a game board (12) to receive scoring pegs (scoring peg 14; col. 2, line 54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Salisian by adding peg holes as taught by Christianson to the sides (i.e., the external sides) of the board to receive scoring pegs, in order to facilitate scoring according to the scoring position of the scoring pegs (Christianson, Abstract).
claim 19, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claim 18. Salisian further teaches (Fig. 1) the game board comprises lighting (29; col. 4, lines 21-23).
Claims 8, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salisian in view of Buselli, Riniti, and Christianson, in further view of Lebensfeld (US Patent No. 3,568,357, hereinafter Lebensfeld).
Regarding claims 8, 12, and 20, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claims 7, 11, and 19, respectively. The modified Salisian does not explicitly teach that the holes allow lighting from the game to illuminate pegs placed in the holes. However, in the art of game boards, Lebensfeld teaches (Figs. 2-4; Abstract) configuring holes (perforations 72, col. 2, lines 57-60) in the game board (10) to allow lighting from the game (from lamp 54, Figs. 2-3) to illuminate pegs (96) placed in the holes (72; col. 3, lines 61-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Salisian by configuring the peg holes to allow lighting from the game to illuminate pegs placed in the holes, as taught by Lebensfeld, to provide a lighting effect to add interest to the game (Lebensfeld, Abstract).
Claims 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Salisian in view of Buselli, Riniti, and Taylor, in further view of Christianson.
Regarding claims 9, 13, and 15, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claims 2, 4, and 6, respectively. Salisian does not teach holes along the sides of the board to receive scoring pegs. However, in the art of toss .
Claims 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Salisian in view of Buselli, Riniti, Taylor, and Christianson, in further view of Lebensfeld.
Regarding claims 10, 14, and 16, the modified Salisian teaches the claimed invention substantially as claimed, as set forth above for claims 9, 13, and 15, respectively. The modified Salisian does not explicitly teach that the holes allow lighting from the game to illuminate pegs placed in the holes. However, in the art of game boards, Lebensfeld teaches (Figs. 2-4; Abstract) configuring holes (perforations 72, col. 2, lines 57-60) in the game board (10) to allow lighting from the game (from lamp 54, Figs. 2-3) to illuminate pegs (96) placed in the holes (72; col. 3, lines 61-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Salisian by configuring the holes to allow lighting from the game to illuminate pegs placed in the holes, as taught by Lebensfeld, to provide a lighting effect to add interest to the game (Lebensfeld, Abstract).

Response to Arguments
Applicant's arguments filed February 16, 2021, have been fully considered but they are not persuasive. 
With respect to claims 1 and 17, in response to Applicant’s argument that Salisian does not require that the projectile stay within a pocket because Salisian teaches an impact sensing means in each pocket, the examiner notes that Salisian explicitly states that the projectiles stay within the pockets. See col. 1, lines 64-67, “when [the projectiles] are thrown into one of the recessed pockets, they do not bounce back out”; col. 3, lines 62-64, “The target board has a depth sufficient to enable the pockets 25 to retain at least one of the projectiles”; and col. 4, lines 64-66, “when [the projectiles] are thrown into the recessed pockets 25, they generally do not bounce back out.” Salisian teaches that the purpose of the impact sensing means is to provide light and sound effects and to keep track of an accumulated score (col. 4, lines 20-55). Salisian’s disclosure of an impact sensing means in no way discourages or teaches away from retaining the projectiles within the pockets, particularly in view of the fact that Salisian clearly discloses that the projectiles are intended to be retained in the pockets, as noted above. (As further evidence of this fact, the examiner notes that Riniti also teaches a similar means for producing a light effect and incrementing a score when a thrown bag falls into a particular bin; see Riniti, para. 0060.) Although the examiner does not find the electronic sensing means of Salisian to be pertinent to the issues at hand, the examiner additionally notes for the sake of argument that Salisian teaches that the electronic sensing means can alternatively be located on the internal shelf/upfacing surface (col. 4, lines 13-16), such that game points are electronically scored when the bag is captured on the internal shelf/upfacing surface.

In response to Applicant’s argument that Salisian’s pockets do not teach internal shelves and compartments, the examiner maintains the position set forth in the final Office action mailed September 14, 2020, pg. 10-11, in response to the same arguments. To summarize here, one of ordinary skill in the art would readily understand the pockets of Salisian to be compartments, according to the plain meaning of the term “compartment”, and the upfacing surface of the pockets of Salisian to be internal shelves, according to the plain meaning of the term “shelf”. The position of the internal shelf slightly lower than the aperture would have been obvious to one of ordinary skill in the art in view of Riniti, as set forth above in response to Applicant’s amendment.
In response to Applicant’s argument that compartments would be of no interest with regard to Buselli, the examiner notes that the features of the compartments are taught by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 24, 2021/